 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthland Knitwear, Inc. and Metropolitan Indus-tries, Inc. and Knitgoods Workers' Union,Local 155, International Ladies' GarmentWorkers Union, AFL-CIO and Local 413,Office and Professional Employees Internation-al Union, AFL-CIO, CLC, Party to the Con-tractSouthland Knitwear, Inc. and Metropolitan Indus-tries, Inc. and Knitgoods Workers' Union,Local 155, International Ladies' GarmentWorkers Union, AFL-CIO. Cases 29-CA-7765and 29-CA-8096March 4, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn September 29, 1981, Administrative LawJudge William F. Jacobs issued the attached Deci-sion in this proceeding.' Thereafter, the Respond-ent filed exceptions and a motion for a trial denovo,2and the General Counsel and KnitgoodsWorkers' Union, Local 155, International Ladies'Garment Workers Union, AFL-CIO, filed briefs inopposition to the Respondent's motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,3and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.4i On November 4, 1981, the Board issued an Order in the above-enti-tied proceeding adopting in the absence of exceptions the findings, con-clusions, and recommendations of the Administrative I a" Judge Subse-quently, the Respondent requested an extension of time to file exceptions.which was granted by the Board After receiving the Respondent's ex-ceptions and motion for a trial de novo, the Board accepted the exceptionsand motion and rescinded its Order (of November 4, 19812 Inasmuch as we find no merit ill the Respondent's contention that itwas denied due process because it was not represented by counsel at thehearing, we deny the Respondent's motion for a new trial3 The Respondent has excepted to certain credibility Finldings made bythe Administrative Law Judge It is the Board's established polic) not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all iof the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd 188 F2d 362 (3d Cir. 1951) We havecarefully examined the record and find nio basis for reversing his findings.I Inasmuch as the Administrative L aw Judge found that the Respond-ent violated Sec 8(a)(1). (2), and (3) of the Act by discriminatorily layingoff certain employees and refusing to recall others, we shall modify therecommended Order to require the Responden t o cease and desist there-fromAlthough the Administrative Law Judge included a broad cease-and-desist order in the notice. he failed to include such a provision in his rec-ommended Order Inasmuch as we find that the Respondent has commit-ted egregious and widespread unfair labor practices, we shall modify therecommended Order to provide for a broad cease-and-desist order requir-260 NLRB No. 87ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Southland Knitwear, Inc. and Metropolitan Indus-tries, Inc., Brooklyn, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Insert the following as paragraphs l(d), (e),and (f):"(d) Laying off employees because they supportLocal 155 or reject Local 413 as their collective-bargaining representative."(e) Laying off employees in order to preventLocal 155 from organizing them."(f) Refusing to recall employees because oftheir activities on behalf of Local 155 or in opposi-tion to Local 413."2. Insert the following as paragraph l(g):"(g) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of theAct."3. Substitute the attached notice for that of theAdministrative Law Judge.ing the Respondent to cease and desist From violating the Act "in anyother manner." See Ilikmon Io ixods, Inc. 242 NLRB 1357 (1979).In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 11980). Member Jenkins would award interest on the hackpaydue based on the formula set forth thereinAPPENDIXNOTICE To EMPILOYEESPOSTED) BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protection642 SOUTHLAND KNITWEAR, INC.To refrain from the exercise of any or allsuch activities.WE WIll. NOT take Local 155 leaflets fromour employees and tear them up.WE WILl. NOT admonish employees not tospeak with Local 155 representatives nor claimthat the Local 155 representative is from theMafia.WE WILt NOT keep employees' union activi-ties under surveillance.WE WI.LL NOT solicit or force employees tosign Local 413 authorization cards.WE WItl. NOT threaten employees with lossof employment if they fail to sign Local 413authorization cards.WE WIl.l. NOT give the impression of sur-veillance of employees' activities on behalf ofLocal 155.WE WIt .NOT threaten to close the factoryif the employees try to bring in Local 155.WE wil.l NOT interrogate employees con-cerning their activities on behalf of Local 155.WE Wit.l NOT interfere with the rights ofemployees to discuss their union preferencesand activities.WE WILI. NO] tell employees to advise man-agement if they hear anyone discussing Local155.WE wit. Nor promise employees variousbenefits in return for talking to other employ-ees in support of Local 413.WE WILI, NOT promise or grant employeesbenefits for abandoning their support for Local155.WE WILL NOT put into effect or enforce the1977 collective-bargaining agreement betweenLocal 413 and ourselves.WE WILl. NOT deduct dues for Local 413from the paychecks of our employees.WE WILI. NOT lay off employees becausethey support Local 155 or reject Local 413 astheir collective-bargaining representative.WE WILL NOT lay off employees in order toprevent Local 155 from organizing them.WE WILL NOT refuse to recall employees be-cause of their activities on behalf of Local 155or in opposition to Local 413.WE WIlt. NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them by Section7 of the Act.WE Witl offer all discriminatorily laid-offemployees, including Maria Baez, Juana Baez,the mother of Maria Baez, and all employeeslaid off on February 13, 1980, immediate andfull reinstatement to their former jobs or, ifsuch jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their se-niority or any other rights or privileges, andmake them whole for any loss of pay, with in-terest, that they may have suffered by reasonof our discrimination against them.WE WILL reimburse all affected employeesfor dues deducted for Local 413, with interest.All our employees are free to become or remain,or refrain from becoming or remaining, members ofa labor organization.SOUTHLAND KNITWEAR, INC. ANDMETROPOIITAN INDUSTRIES, INC.DECISIONSTATEMENT OF THE CASEWIll. lAM F. JACOBS, Administrative Law Judge: Thiscase was heard before me in Brooklyn, New York, onNovember 3, 4. and 5, 1980.' The original charge inCase 29-CA-7765 was filed on February 7, amended onFebruary 12, and amended once again on February 28.The complaint in Case 29-CA-7765 was issued on April30, alleging that Southland Knitwear, Inc. and Metro-politan Industries, Inc., herein called Southland and Met-ropolitan, respectively, and Respondent, collectively,violated Section 8(a)(1), (2), and (3) of the NationalLabor Relations Act, as amended, by interrogating em-ployees concerning their membership in, activities onbehalf of, and sympathies for Knitgoods Workers' Union,Local 155, International Ladies' Garment WorkersUnion, AFL-CIO,2herein called Local 155; threateningemployees with discharge and other reprisals if theyfailed to sign authorization cards for Local 413, Officeand Professional Employees International Union, AFL-CIO, CLC, herein called Local 413; threatening employ-ees that Respondent would cease operations and wouldtake other actions against them if they became or re-mained members of or gave assistance or support toLocal 155; offering, promising, and granting to employ-ees more favorable work assignments and other benefitsand improvements in working conditions and terms ofemployment in order to induce them to sign Local 413authorization cards and to induce them to become orremain members of Local 413 and to give assistance orsupport to it; keeping under surveillance the meetingplaces, meetings, and activities of Local 155 and the con-certed activities of its employees conducted for the pur-pose of collective bargaining and other mutual aid andprotection; urging and soliciting employees to sign cardsdesignating Local 413 as their representative for collec-tive-bargaining purposes, to join Local 413, and to signcheckoff cards authorizing the deduction from theirwages of dues and other moneys to be paid to Local 413;attempting to effectuate and enforce for the first time, as' All dales are in 19X8 unless olherw, se noted2 The Charging Party643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof February 5, a collective-bargaining agreement3be-tween Metropolitan and Local 413 which had originallybeen executed by said parties on or about March 31,1977, but which had not been maintained or enforcedsince its execution, notwithstanding the fact that Local413 did not as of February 5, nor at any other timethereafter, represent an uncoerced majority of the em-ployees covered by said agreement; requiring employeescovered and affected by the provisions of theMetropolitan/Local 413 agreement to pay moneys, in-cluding dues and initiation fees, to Local 413; deductingmoneys, including dues and initiation fees, from thewages of employees and transmitting such moneys toLocal 413 or holding them in escrow for the benefit andaccount of Local 413 pursuant to said agreements; andlaying off certain employees and refusing to reinstatethem because they joined and assisted Local 155 and en-gaged in other concerted activity for the purpose of col-lective bargaining and mutual aid and protection or be-cause said employees refrained from forming, joining, orassisting Local 413. On May 19, Respondent filed itsanswer to the complaint in Case 29-CA-7765, admittingcertain of the allegations but denying the commission ofany unfair labor practices.On June 19, the charge in Case 29-CA-8096 was filedby Local 155. The complaint in said case was issued onJuly 31, alleging violations of Section 8(a)(l) and (3) inthat employees of Respondent as of July 14 undertook anunfair labor practice strike against Respondent and thatthereafter Respondent offered and promised one employ-ee that it would obtain employment for her with anotheremployer if she would abandon her membership in andactivities on behalf of Local 155, abandon the strike, andcease picketing at Respondent's plant; refused reinstate-ment to an employee because she joined and assistedLocal 155; and refused reinstatement to a second em-ployee unless she abandoned her membership in and ac-tivities in support of Local 155. On August 19 an orderconsolidating cases and notice of hearing issued consoli-dating Case 29-CA-7765 and Case 29-CA-8096 for hear-ing. On October 13 Respondent filed a one-line generaldenial which, though misciting the case number, I taketo be a denial of the allegations contained in Case 29-CA-8096.4All parties were represented at the hearing and wereafforded full opportunity to be heard and to present evi-dence and argument. Upon the entire record, upon myobservation of the demeanor of the witnesses, and aftergiving due consideration to the oral arguments of theparties, I make the following:FINDINGS Oi FACTI. THE BUSINESS OF RESPONDENTSouthland and Metropolitan are both New York cor-porations which maintain their principal offices and3 The agreement contains, inter alia, provisions which require member-ship in L ocal 413 as a condition of employment4 Certain inconsistencies between the admissions contained in the firstanswer and the general denial in the second answer were resolved at thehearing through testimony during which admissions were agreed upon tocover similar allegations In both answersplaces of business in Brooklyn, New York, where theyare engaged in the manufacture, sale, and distribution ofknitwear goods and related products. These corporationsare affiliated businesses with common officers, owner-ship, directors, and operators, and constitute a single in-tegrated business enterprise. The said directors and oper-ators formulate and administer a common labor policyaffecting the employees of said Companies. During thepast year, Respondent, in the course and conduct of itsbusiness, purchased and caused to be transported and de-livered to its Brooklyn plant knitwear goods and othergoods and materials valued in excess of $50,000, ofwhich goods and materials valued in excess of $50,000were delivered to its plant in interstate commerce direct-ly from States of the United States other than the Statein which it is located. Respondent is, and has been at alltimes material, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II. IHE LABOR ORGANIZATION INVOLVEDLocal 155 and Local 413 are, and have been at alltimes material herein, labor organizations within themeaning of Section 2(5) of the Act.I. TI HE UNFAIR LABOR PRACTICESA. AgencyIt is admitted that Jacob (herein called Jack) Ja-cobowitz is, and has been at all times material, the presi-dent and manager of Respondent, acting on its behalf,and is and has been an agent thereof. It is alleged thatBeirel and Leibish Jacobowitz, the sons of Jack Ja-cobowitz, are, and have been at all times material, agentsof Respondent, acting on its behalf, and supervisorswithin the meaning of SeLtion 2(11) of the Act. This isdenied. It is similarly alleged that Sylvia Jacobowitz, thedaughter of Jack Jacobowitz, is, and has been at all timesmaterial, employed as an office secretary by Respondent,acting on its behalf, and is an agent thereof. This, too, isdenied.Counsel for the General Counsel put in evidence thetestimony of several witnesses who described how BeirelJacobowitz interviewed and hired employees, gaveorders to and effectively directed employees on the job,and solved their problems and answered their questions.Similarly, there is evidence that Beirel Jacobowitz alsoreassigned or transferred employees from one job to an-other and, upon request, granted time off, and also termi-nated employees. Beirel Jacobowitz did not testify and,although Jack Jacobowitz did testify, he offered no evi-dence to contradict the testimony of counsel for theGeneral Counsel's witnesses. I conclude that Beirel Ja-cobowitz, during all relevant times herein, is and was asupervisor under the Act and an agent of Respondent.Leibish Jacobowitz, the other son of Jack Jacobowitz,sometimes signed paychecks for Respondent. He was theolder of the two sons, who, if Beirel Jacobowitz couldnot solve a problem, was called upon to solve the moredifficult questions for the employees who looked uponhim as their superior. He, like Beirel Jacobowitz, gaveorders to the employees. Leibish Jacobowitz did not tes-644 SOUTHI.AND KNITWEAR, INC.tify, nor did Jack Jacobowitz or any other witness offerevidence to support Respondent's contention that LeibishJacobowitz was neither a supervisor under the Act noran agent of Respondent. In any case, since Leibish Ja-cobowitz is the son of the owner, he enjoys a specialstatus with Respondent which, when considered in lightof his overt participation along with his father in eventsdescribed infra, indicates an agency relationship. I there-fore find that his activities are attributable to Respond-ent.5Sylvia Jacobowitz, daughter of Jack Jacobowitz, is incharge of payroll6and has her own office.7She receivesthe production tickets from the piecework employeeseach week and determines the amount due them. If thereare any questions about the proper amount of compensa-tion or if any employee reports late for work., the em-ployee involved speaks to Sylvia Jacobowitz about theproblem and she settles the matter. Sylvia Jacobowitzalso writes and then distributes the paychecks to the em-ployees each week. Sylvia Jacobowitz' name does notappear on the payroll sheets, nor does that of Beirel orLeibish Jacobowitz. On at least one occasion she inter-viewed an applicant for employment who was then toldby Beirel Jacobowitz to report for work the followingMonday.I find that Sylvia Jacobowitz, as the daughter of theowner of Respondent, enjoys a special status which,when considered in light of her overt concerted involve-ment with the other members of the Jacobowitz familyin activities which I shall find, infra, violative of the Act,made her activities attributable to the Respondent."B. BackgroundRespondent, which operates a knitting mill on SpencerStreet in Brooklyn both under the name of MetropolitanIndustries, Inc. and Southland Knitwear, Inc., once oper-ated under the name of High Point Hosiery.9As High-point Hosiery, Respondent, in 1971 entered into a collec-tive-bargaining agreement with Local 413, Office andProfessional Employees International Union, AFL-CIO,CLC. The agreement, signed by Jack Jacobowitz, theowner of the Company, on behalf of Respondent and byManuel Paya, Local 413's president, on behalf of theUnion, covered both production and office employeesand contained an expiration date of August 14, 1974. Theagreement was signed, according to Paya, following anorganizational campaign and voluntary recognition. Io5 Columbia Building .aterials, Inc., 239 NLRB 1342 (1979). affd 624F.2d 193 (9th Cir 1980).6 Jack Jacohowitz testified that he does not look at the payroll recordsat all.I Sylvia Jacobowitz shares this office with her father8 Columbia Building Malerials. supra.9 Highpoint Hosiery ssas located at the time at Park Avenue, Hrook-lyn.t0 No authorization cards nor other evidence was offered to supportPaya's statement that an organizational campaign had been conductedPaya testified that, although Jacobowitz was initially reluctant to sign theagreement, he later called Paya and agreed to sign with the Union when"he found out the girls wanted a union" which union the employeeswanted is not clear from the testimony Jacobowitz could not recallwhether he was shown any authorization cardsBefore the expiration of the 1971 collective-bargainingagreement Highpoint Hosiery moved away, apparentlywithout notifying Local 413 that it was doing so. In thewords of Paya, the Company disappeared." ThoughPaya testified that the collective-bargaining agreementhad been enforced before Respondent moved, no evi-dence was offered to support Paya's testimony and itseems highly unlikely that the Company could success-fully, completely disappear without a trace if there hadbeen a viable collective-bargaining relationship betweenparties with the employees receiving active representa-tion from Local 413. 2 Certainly. one of the unionmember employees would have notified his representa-tive of the move either immediately before or after it oc-curred if he were affected in any way by the move.In 1973 Respondent, now known as Metropolitan In-dustries, Inc., moved to its present location on SpencerStreet. According to Paya, when he found out whereRespondent was located, he went to its place of business,got more cards signed, and negotiated a new contractwith Jack Jacobowitz on March 31, 1973. However. noemployees testified in support of Paya's statement, nocards were offered in evidence, and Paya could notrecall how many cards were signed 3 nor how manypeople were in the unit. No records were produced assubstantiating evidence as to the signing of additionalcards. The old contract still had about a year and a halfto run at the time the 1973 agreement was negotiatedand there appears in the record no satisfactory reason forthe parties' having deemed it necessary to prematurelyexecute a new agreement.'4 Nevertheless, the new con-tract covering the same unit of employees was executedand a new expiration date of November 1, 1976 wasagreed upon.When Paya was asked whether the 1973 contract wasin full force and effect through its expiration date, hestated that he was unable to answer the question. JackJacobowitz, on this subject, stated in his affidavit thatuntil August 1974 the employees paid union dues and re-ceived benefits under the contract and that he contribut-ed to the Union very little during this period, but thatafter that date he could not recall whether employeespaid dues or if he contributed to the Union. When calledupon to testify at the hearing, however, Jacobowitzcould not remember what he had said in his affidavit. Ja-cobowitz' testimony contributed very little toward shed-ing light on the history of bargaining between Respond-ent and Local 413.I I The precise date Id Respondent's so-called disappearance is not atall clear from Paya's testimony but most probably was at some timeduring the life of the first contract12 When asked if the employees paid union dues and received benefitsunder the contract and whether he contributed money to Ltocal 413. JackJacobositz testified vaguely, "Probably I don't remember '71 I beliheve Ipaid them" He offered no records to support his testimony'" Jacobossitz testified that he could not remember being shown an)cards in 1973 He also testified elsewhere that maybe he had been showncards4 Though Paya testtfied that an increase in the number of employeesmade the execution of the new contract necessary., the old contract con-tained a provlisio cosering such a contingency645 DECISIONS OF NATIONAl LABOR RELATIONS BOARDIn 1977 a new contract15was signed, dated March 31,1977, containing an expiration date of November 1, 1980.Paya's name again appears on the collective-bargainingagreement as does the name of Jack Jacobowitz. ' Ac-cording to Paya, before signing the 1977 contract he ob-tained additional signed authorization cards. He did notexplain in his testimony, however, why he considered itnecessary to do so, nor could he, when asked, state howmany cards were obtained. No cards were offered in evi-dence to substantiate Paya's claim that additional cardswere received, nor were any union records offered forthis purpose. Later in his testimony, Paya was shown acopy of his affidavit in which he denied soliciting anyadditional union authorization cards before signing the1977 contract. When faced with the statement containedin the affidavit, Paya reversed himself and denied thatany new cards were solicited in 1977. 7Paya was examined with regard to the question ofwhether or not the 1977 collective-bargaining agreementwas ever enforced. In answer to this question Paya re-plied that he did not think it was enforced. More explic-itly, Paya testified that he had never been notified byanyone from the Company that any employees had everfailed to join the Union after being employed for 30 daysas required by the union-security clause of the contract.Similarly, he testified that he never requested Respond-ent to discharge any employee for failure to become amember of Local 413 after 30 days of employment as re-quired by the agreement because he "didn't enforce thecontract too much." When asked how many of Respond-ent's employees had become members of Local 413before 1980, Paya was unable to answer because hewould have had to count the cards in order to be able toanswer the question. When asked if he had copies of theauthorization cards with him, Paya replied that he didnot. When it was pointed out that authorization cardshad been subpenaed and that Paya had failed to bringthem despite the subpena, and the subpena was then putin evidence, counsel for the General Counsel requestedthat an adverse inference be taken that no such authori-zation cards existed. No authorization cards were submit-ted at the time or thereafter, and I, therefore, in accord-ance with standard procedures and the request of counselfor the General Counsel, draw the inference suggestedthat no such signed authorization cards were ever ob-tained by the Union from Respondent's employees.Paya was examined with regard to whether or not em-ployees of Respondent received certain benefits in ac-cordance with the provisions of the 1977 contract. Payatestified that employees, "to his recollection," receivedtime and a half for overtime, but so testified on the basisof the fact that no employees complained to him aboutnot being paid time and a half. Moreover, when asked ifany employees complained to him about any violationslb The 1977 collective-bargaining agreement contains no unit descrip-tion.'6 Though the name of Jack Jacobowitz appears on the document,Paya testified that Leibish Jacobowitz, Jack's son, actually negotiated thecontract. Jack Jacobowitz, on the other hand, testified that he negotiatedthe contract himself Leibish Jacobowitz did not testifyx7 Jack Jacobowitz testified that he could not recall whether he w'aspresented with additional authorization cards at the time the 1977 con-tract was negotiatedof the contract, Paya replied in the negative. He thenwent on to admit that he had never processed a griev-ance under the 1977 contract, and had never checked thepayroll to see that the employees were properly paid, buthad been told by Respondent that "they were going topay" overtime (emphasis supplied). He also testified that,although he visited the shop once a month and spoke toemployees there,"8none of them complained to him,and, since they seemed happy, he assumed that theywere being paid properly under the contract. Paya statedthat when he visited the shop he sometimes placed no-tices on the bulletin board which is located outside theoffice in the hall. Although Paya said that there was ashop steward in the shop, he was unable to identify himby name, explaining, "I don't know, I didn't go to theshop for a long time. I told you before they disap-peared."'9Paya stated that he "used to" talk with theshop steward once a month. The implication is that therehad not been a shop steward at the shop for severalyears; that is, since Respondent's disappearance.Paya was asked whether, as required by the 1977 col-lective-bargaining agreements, Respondent paid $11.50per month per employee into the health and welfarefund. Paya replied that it was not his job to keep track ofsuch matters but that he had never received any com-plaints on the subject matter so therefore the paymentshad probably been made. After Paya made this state-ment, counsel for the General Counsel reminded himthat records concerning contributions to the health andwelfare fund had been subpenaed, and asked him if hehad complied with the subpena. Paya admitted that hehad not, whereupon counsel for the General Counselmoved that an adverse inference be taken that no suchrecords exist because no such contributions had everbeen made. No records were thereafter produced and Ihereby take the inference moved. I find that Respondentmade no contributions to the health and welfare fund asrequired by the collective-bargaining agreement.Counsel for the General Counsel then examined Payaconcerning the requirements contained in the 1977 agree-ment for periodic wage increases. Paya could not recallwhat the collective-bargaining agreement said concern-ing periodic wage increases and did not know what, ifany, periodic wage increases had been granted to em-ployees as prescribed by the contract.When Paya was asked pointblank by counsel for theGeneral Counsel whether the 1977 collective-bargainingagreement had ever been enforced, Paya stated that ithad indeed been enforced in the beginning. When counselfor the General Counsel pursued the matter and askedPaya if he were sure that it had been enforced, Paya', Paya clarified his testimony later by stating that when he visited theshop and spoke to employees on these occasions, he only spoke to one ortwo of themt"* I'he inconsistency in Paya's testimony is patent since he stated thatRespondent "disappeared" only once and that was when Highpoint Ho-siery left its Park Avenue location. He testified that Respondent resur-faced at Spencer Street and that he signed a new contract with Metro-politan at that address on March 31. 1973. Thus, if Paya did not "go tothe shop fior a long time'" and did not know the name of the shop ste-ward for that reason-because Respondent "disappeared"--he testified ineffect that he had not known what was going on at the shop since 1973.646 SOUTHLAND KNITWEAR, INC.backtracked and stated, "I'm not sure, I have to look atmy records to see it "21) Counsel for the General Counselpressed, "Isn't it a fact, that that means before you wentto Mr. Jacobowitz in 1980, the contract was not beingenforced'?" Paya replied, "I told you before it wasn't en-forced."Finally, Paya was examined with regard to whether ornot he collected dues. Paya stated that Local 413 collect-ed dues "for a while," including, he thought, during the1977 contract period. He added, however, that he didnot actually know because his office handles dues collec-tion and he would have to look at his records. However,the 1977 collective-bargaining agreement provides fordues to be deducted from employees' salaries, and Payawas served with a subpoena duces tecum requiring him toproduce all records showing such deductions paid toLocal 413 by Respondent, but Paya failed to produce thesubpenaed records. Upon Paya's failure to produce thesubpenaed records, counsel for the General Counselmoved for the taking of an adverse inference to theeffect that no such records exist because employees hadnot paid any dues to Local 413. I grant the motion andso find. 2Jack Jacobowitz was similarly examined concerningthe enforcement of the 1977 collective-bargaining agree-ment. With regard to dues, Jacobowitz testified that hedid not know whether employees paid dues or Respond-ent contributed to Local 413. He stated that he mighthave records on these matters and, if so, would makesuch records available at a later date.22With regard to the general enforcement of the 1977agreement Jacobowitz testified that he could not remem-ber whether the contract was enforced between 1977 and1980. He stated that Paya was in the shop a couple oftimes-that he "just came around."With regard to union security, Jacobowitz was askedwhether his employees were told, in accordance with thecontract, that they had to become Local 413 membersafter working there 30 days. Jacobowitz replied that hedid not think so. When asked if any employees had beenfired for not joining Local 413, 30 days after they beganworking for Respondent, Jacobowitz replied in the nega-tive.With regard to hours, Jacobowitz testified that, ratherthan the 5-day 8-hour-per-day, 40-hour week providedfor by the contract, employees usually worked 4-1/2days per week for a total of 36 or 38 hours because Re-spondent closed early on Fridays.2320 In an affidavit supplied by Paya to a Board agent,. Paya stated thathe was not sure whether the contract had been enforced between 1977and 198021 Paya also admitted on the record that he discussed with Jack Ja-cobowitz in February 1980 that he had never received any dues from Re-spondent which by the contract should have been forwarded.22 The records provided are discussed infra.23 Jacobowitz at first testified that employees who wished to do socould complete their 40 hours on Sundays and if the) worked over 40hours they would be paid double time in accordance with the contractLater, however, Jacobowitz testified that few employees took advantageof available Sunday work and that those who did so were not givendouble time as required by the contract. Jacobowitz' testimony on thesubject was somewhat confusingConcerning the use of a bulletin board at the shop byLocal 413, Jacobowitz testified that there was a bulletinboard and that Local 413 did post notices thereon. Hethus supported the testimony of Paya on this matter, butalso stated that he did not look at the bulletin board andtherefore did not know how frequently the bulletinboard was used by Local 413.Jacobowitz testified that after 6 months of employ-ment, employees were entitled to a week's vacation andthat, after a year's employment, employees were entitledto 2 weeks' vacation. This is more than that which isprovided for by the contract.24Jacobowitz also testifiedthat he gave paid holidays to his employees. He couldnot, however, remember if he gave New Year's Day as aholiday. He then stated that he gave whatever paid holi-days required under the contract.Jacobowitz was asked whether there was a shop ste-ward at Southland. He replied that he did not think sobut that he did not know. Jacobowitz did not appear tounderstand what a shop steward was or what his rolemight be. He also appeared confused by the term "griev-ance procedure." Eventually, he testified that if an em-ployee had a work-related problem she would take herproblem directly to him but if the problem was not re-solved she would either take it to Local 413 or wouldquit. When asked if an employee had ever filed a writtengrievance, however, Jacobowitz replied that he did notknow, adding that he could not remember any grievanceever coming to his attention. It would thus appear fromJacobowitz' testimony that there was no viable grievanceprocedure in effect at the shop during the life of the 1977collective-bargaining agreement.Although article 23 of the collective-bargaining agree-ment requires two 10-minute breaks each day, one in themorning and one in the afternoon, Jacobowitz testifiedthat employees do not, in fact, get such breaks. In thisrespect the contract is admittedly ignored.Although the contract calls for a $3-per-week wage in-crease after 60 days of employment25and semiannual in-creases of 7-1/2 cents28during the life of the agreement,Jacobowitz admitted that these provisions had not beenimplemented. Thus, the contract has not been in effectinsofar as the wage provisions are concerned.Sylvia Jacobowitz, who, as noted, is in charge of pay-roll, testified that employees are paid for holidays and re-ceive double time for holidays worked. She admitted,however, that no separate notation is made on the pay-roll records to indicate that employees have received pay24 The 1977 labor agreement states that employees with 6 months andI year of employment are to receive 3-day and I-week vacation, respec-tlively,2a Sylvia Jacobowitz was personally in charge of the payroll recordsand made them all out weekly by hand. She testified, despite her obviousacquaintance with the payroll records and procedures, that she did notknow if employees received an automatic wage increase after 60 days ofemployment She stated that her father takes care of raises and tells herwhen to increase the wages of a particular employee but that she is unac-quainted with when employees receive wage increases, She admitted thatshe was never instructed to give an automatic $3-per-hour wage increaseto employees after 60 days of employment.20 Sylvia Jacobowitz disingeniously testified that she could not recall ifemployees received the 7-1/2-cent wage increase in November 1979 asper the contract647 DECISIONS OF NATIONAl LABOR RELATIONS BOARDfor a holiday.27Indeed, the payroll records indicate,contrary to Sylvia Jacobowitz' testimony, that employeesdo not receive holiday pay as required under the con-tract. Moreover, although Sylvia Jacobowitz testifiedthat employees who work over 40 hours receive timeand a half for overtime worked as the contract provides,Respondent's payroll records indicate that only straighttime is paid.28Thus, Sylvia Jacobowitz' testimony onthese matters is discredited by Respondent's own re-cords, and I conclude from these facts that all of her tes-timony must be subjected to serious question unless sup-ported by credible documentation or independent cor-roborative testimony from other witnesses. Thus, al-though Sylvia Jacobowitz testified that employees, in ac-cordance with the collective-bargaining agreement, re-ceive paid vacations, she admitted that such paymentsare not reflected in the payroll records. She testified thatemployees on vacation would receive a regular paycheckwith the number of hours worked left blank. Since nocopies of these canceled checks were offered evidence, Iconclude that such checks never issued and that Re-spondent did not pay its employees for vacations takenas required by the contract. The contract was not en-forced in this respect.Sylvia Jacobowitz testified that she could not recall ifdues were deducted from employees' paychecks. Sheagreed, however, that, if in fact dues deductions hadbeen made in accordance with the contract provisions,the amount deducted would be entered on the payroll re-cords. However, though payroll records were subpenaedby counsel for the General Counsel and were providedduring the hearing, those portions of the payroll sheetswhich would indicate the amount of dues deducted werenot included in the records supplied. When this factcame to light, counsel for the General Counsel movedfor production of the missing portions of the payrollsheets containing dues-deduction information. Themotion was granted and Respondent was ordered to pro-duce the missing portions of the payroll records. At thispoint in the hearing Jack Jacobowitz indicated that therehad been no dues deductions and on that basis declinedto provide the additionally subpenaed documents.29Since dues had admittedly not been deducted during thelife of the 1977 agreement until the advent on the sceneof Local 155 in February 1980, it is clear that the agree-27 Sylvia Jacobowitz testified that her father would tell her when sheshould pay an employee for a holiday but nlever told her on what baseshe had decided which employee to pay holiday pay. I find it incredibleto believe that her father would indicate 1o Sylvia by name the specificemployees entitled to holiday pay rather than to tell her to simply payholiday pay in accordance with the contract if, in fact, the contract wasbeing enforced in this respect.28 When Sylvia Jacobowitz was asked to explain why a certain em-ployee was paid at straight time for overtime, she replied that she mayhave made a mistake and then paid the named individual the differenceby private check, which she does whenever she makes such mistakes.Counsel for the General Counsel moved to have these private checksproduced. The motion was granted and an exhibit number was set asideto assign to the checks when received. The checks were never producedand, in accordance with the motion of counsel for the General Counsel. Idraw the adverse inference that no such checks were ever issued and thatRespondent did not pay its employees time and a half for overtime asprovided for by the collective-bargaining agreement29 Certain documents were nevertheless subsequently submitted. Thesewill be discussed infra.ment had not been enforced in this respect until thattime.Respondent called no witnesses to testify at the hear-ing concerning the contractual relationship betweenLocal 413 and Respondent and the enforcement of the1977 collective-bargaining agreement, and all testimonytending to favor Respondent's position was introducedthrough Respondent's management3apersonnel orthrough Paya. Not a single employee was called by Re-spondent to testify concerning his or her enjoyment ofbenefits derived through the enforcement or administra-tion of the 1977 collective-bargaining agreement. On theother hand, counsel for the General Counsel called sev-eral employee witnesses who testified credibly withregard to this matter.Thus, Maria Baez, an employee of Respondent sinceAugust 5, 1979, testified that, until February 1980 andthe appearance of Local 155, she was totally unaware ofthe existence of Local 413 and knew nothing of the 1977collective-bargaining agreement. She had never paiddues to Local 413 nor authorized dues deductions fromher wages. She received no paid vacation, paid holidays,or coffeebreaks. She did not receive the contractuallyscheduled wage increase in November 1979, the increasedue her after 60 days of employment, nor any otherwage increase. Though she worked overtime she neverreceived time and a half. She denied that there was aLocal 413 shop steward at the shop, and, since one neverwas introduced or even mentioned by name, I creditBaez' testimony concerning this matter. She was, ofcourse, aware of no grievance procedure, since she hadnever heard of Local 413. She received no health or wel-fare benefits. Contrary to the testimony of Paya and JackJacobowitz, Baez denied that there was any bulletinboard at the shop much les union announcements there-on. Prior to February 1980 Baez never saw Paya at theshop.Carlos Caban, an employee of Respondent since Janu-ary 10, 1980, testified that he received no paid breakswhile employed by Respondent, and that, although heworked overtime and was initially paid time and a halffor it during the first 2 weeksa3of employment, he wassubsequently told by Leibish Jacobowitz that thereafterhe would only receive straight time. He thereafter de-clined to work overtime. Caban also testified that therewas no shop steward or grievance procedure in effect atthe shop, and that he received no health and welfarebenefits.Corina Malave, an employee of Respondent since June1979, testified that she had never been a member ofLocal 413, had never even heard of Local 413 prior toFebruary 1980,32 and had known nothing of the existing:'° Testimony was adduced by counsel for the General Counselthrough witnesses examined under Sec. 611(c) of the Federal Rules ofEvidencel3 The records support Caban to the extent that he was paid overtimeat time and a half I week, then worked overtime at straight time for 2weeks, but thereafter did not work any overtime.a2 Though Malave claimed never to have heard of Local 413 prior toearly February 1980. elsewhere in her testimony she stated that in Janu-ary 1980 she discussed "the union" with her fellow workers. Thus, Ma-Continued648 SOUTHLAND KNITWEAR, INC.collective-bargaining agreement between Respondentand Local 413. She was never told that she had tobecome a member of Local 413 in order to maintain heremployment as the contract's union-security clause pro-vides. Malave testified further that she had never re-ceived a paid vacation, paid holidays, paid breaks, thescheduled 7-1/2-cents-per-hour wage increase in Novem-ber 1979, the $3-per-hour contractual increase after herfirst 60 days of employment, time and a half for over-time, nor health and welfare benefits. She testified thatthere was neither a shop steward nor a grievance proce-dure in effect at Respondent's shop.Melba Ondina Rivas, an employee of Respondent sinceJuly 7, 1979, testified that she never heard of Local 413during the entire 8 months of her employment there. Noone ever mentioned Local 413 to her and she was un-aware of the existence of the contract between Respond-ent and Local 413. While employed at Respondent'sshop Rivas received no paid vacation, paid holidays, paidsick leave, breaks, scheduled wage increases either after60 days of employment or in November 1979, or anyhealth and welfare benefits. Rivas testified that while shewas employed at Respondent's shop there was no unionsteward present there and no grievance procedure ineffect.Nestor Rivera, an employee of Respondent since Janu-ary 1980, testified that no one from Respondent ever toldhim about Local 413, that he never became a member ofor paid dues to Local 413, and that he never heard of itsexistence until February 1980. He also testified that whileemployed at Respondent's shop he never received paidsick leave, breaks, time and a half for overtime which he,in fact, worked, or health and welfare benefits. WhileRivera was employed at Respondent's shop there wasneither a shop steward present nor a grievance proce-dure in effect.Thus, counsel for the General Counsel's employee wit-nesses fully and credibly testified to the complete ab-sence of any administration, effectuation, or enforcementof the existing collective-bargaining agreement betweenRespondent and Local 413 over the entire period of theiremployment. As noted, Respondent offered no employeewitnesses to counter their testimony.The 1977 contract expired on November 1, 1980, yetPaya did not undertake negotiations toward a new agree-ment.33At the hearing he clearly stated his lack of anyintention to do so. Jack Jacobowitz testified that no newnegotiations have been undertaken with Local 413toward a new labor agreement.From the above-described record evidence, the testi-mony of witnesses, and documentation it is abundantlyclear that until the events of February 1980, discussedinfra, the 1977 collective-bargaining agreement betweenRespondent and Local 413 had never been administered,effectuated, or enforced. The Union had, over the life ofthe contract, insofar as its representative status is con-cerned, become dormant and therefore no longer repre-lave's testimony appears to be not totally consistent This factor has notbeen overlooked by me in making my decision The Januar) discussionbetween Malave and her coworkers is discussed infra33 Paya testified that, after he learned that Respondent's employeeswere trying to get a nesw union in, he slopped enforcing the contraclsented the employees of Respondent at the time theevents described below occurred. Sweater Bee by BanffLtd., 197 NLRB 805 (1972).C. The Organizing CampaignSometime in January 198034 certain of Respondent'semployees discussed the need for a union at the shop.Unlike the individuals who testified at the hearing, someof these employees had at least heard of Local 413 be-cause, according to Corina Malave, one or more of them,on this occasion, stated that they had attempted to callthe Union35but that it never came. After hearing thisdissatisfaction voiced Malave asked those present if theyreally wanted a union. When they assured her that theydid, Malave replied that she would call Local 155.On January 24, Malave called Local 155 and spokewith Ramonita Guzman, an organizer for that labor or-ganization. She informed Guzman that her fellow work-ers at the shop were interested in having a union repre-sent them. She gave Guzman the name and phonenumber of Maria Baez, one of the fellow employees withwhom she had spoken earlier. Guzman promised Malavethat she would call Baez and schedule a meeting. Thesame day Guzman contacted Maria Baez by telephoneand a meeting was scheduled for Wednesday, January30, at Baez' home. On the appointed date Guzman and afellow organizer, Norman Lewis, visited Baez' home todiscuss future plans. Guzman described to Baez the bene-fits of union representation, answered her questions, leftleaflets and authorization cards with her, and obtainedher signature on one of them. On Thursday, January 31,Baez called Guzman to schedule a union organizationalmeeting for Friday, February 1. Guzman advised Baez toinvite other employees to the meeting. On February 1,the scheduled meeting took place at Baez' home. Presentwere Guzman and Lewis for Local 155 and 10 to 18 em-ployees, including Malave and Baez. Guzman explainedto those present the benefits of unionization. Questionswere asked. All employees present signed cards, includ-ing one Carlos Caban. Additional cards were given tothose present for further distribution, including to CarlosCaban, who gave some of them to other employees. Ar-rangements were made for a second meeting to be heldon Friday, February 8. Between February I and Febru-ary 8, Malave and Baez distributed union cards to otheremployees and told them of the benefits to be derivedfrom union representation. Malave obtained signaturesfrom all of the employees to whom she gave cards.Other employees, including Baez, as well as the organiz-er, distributed additional cards and discussed Local 155favorably with the workers. Malave and Baez did someof their soliciting on behalf of Local 155 just outside thefactory after quitting time as did Guzman.14 Hereafter all dates are in 198) unless otherwise specifiedas Probably Local 413 Yet. the record is not clear, and perhaps one ofthe employee, had called another union to have it attempt an organlza-tional drive There is no indication that L oval 413 was mentioned byname and it is quite possible that Malave did not know what union theother employees were talking aboul Thus. Malave's testimony that shehad never heard of l. oal 41 until -:ehruars may) well he true649 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 8 the second employee meeting was heldat Maria Baez' home. This meeting was very similar tothe first but was attended by only seven or eight employ-ees. Guzman again explained to those present the benefitsof unionization. The employees present signed Local 155authorization cards and some, Baez, Malave, and Caban,were given additional cards for distribution.Baez testified with regard to the February 8 meetingthat the meeting was scheduled for lunchtime, and thatwhen she and the other employees left the shop to go toher home to conduct the meeting she noticed Jack,Beirel, and Leibish Jacobowitz and the cutter, who is arelative of the Jacobowitzes, standing outside the shopon different corners, one next to the factory, one acrossthe street, and one near her home. The Jacobowitzes re-mained there observing as employees went into and leftBaez' home. The Jacobowitzes were also noticed at theirstations by Guzman, who stated that they were standingnear the bus stop 2-1/2 blocks from the factory and thatto get to Baez' home employees had to pass by the Ja-cobowitz family. Baez testified that she had never beforeseen the Jacobowitz family standing there as they weredoing on this occasion. None of the Jacobowitzes testi-fied concerning this incident nor denied that the purposeof their presence was surveillance of the union meeting.Jack Jacobowitz testified that he found out aboutLocal 155's organizing campaign when he saw union or-ganizer Guzman distributing materials in the street, onthe corner, in front of the factory at some time beforethe layoff which occurred on February 13.36 He statedthat he could not recall whether he also saw his employ-ees distributing literature and did not look to see if theyaccepted the literature passed out by Guzman. Ja-cobowitz testified that he just got into his car and wenthome. The day after Jacobowitz first noticed Guzmandistributing literature, one of Respondent's employees37brought Jacobowitz a Local 155 authorization card andit was at that time, he testified, that he learned thatLocal 155 was organizing. According to Jacobowitz, hedid nothing about Local 155's attempt to organize hisemployees. In light of the credited testimony of Re-spondent's employees, discussed infra, however, I do notcredit Jacobowitz' statement that he did nothing aboutLocal 155's organizing campaign. Indeed, Jacobowitztestified openly that he did not want Local 155 to repre-sent his employees. He stated that he contacted Local155 after the picketing began and learned that it was de-manding 18 percent of the wages, presumably in contri-butions from employers. He also testified that he learnedfrom acquaintances38that Local 155 was a "bad union"and that he would "have to close down his place" if itsucceeded in organizing his employees. Local 413 on theother hand, according to Jacobowitz, did not "wantextra money from wages," just vacations, holidays, sickleave, and dues. Local 413 only wanted $2.50 or $5 perweek per person. Though Jacobowitz testified concern-3s Jacobowitz inconsistently also testified that he called Local 413after his employees began picketing.3a Jacobowitz stated that he could not remember who this employeewas.a8 Jacobowitz refused to divulge any names but maintained that theywere business associates.ing these particular amounts, he was unable to state pre-cisely what the $2.50 or $5 per employee was for, healthand welfare or what. On this basis Jacobowitz decidedhe did not want Local 155 representing his employees.Yet, having reached this decision, Jacobowitz testifiedthat he did nothing to prevent Local 155 from obtainingrepresentative status. I reject his testimony as untrue.D. Respondent's Reaction to the OrganizingCampaignBetween February I and February 8, Guzman visitedthe entrance to the plant both in the morning and in theevening to distribute materials and solicit Respondent'semployees to join Local 155. When the Jacobowitzfamily discovered her presence, Jack, Leibish, Beirel,Sylvia, and her sister went outside the plant and stood atthe corner about 10 feet from Guzman, and, as Guzmanhanded a leaflet to an employee, one of the Jacobowitzeswould take it away and rip it up. Jack and Leibishwould admonish employees not to speak to Guzman, tell-ing them repeatedly that she was from the Mafia andthat Local 155 was no good. This type of incident waswitnessed, according to Guzman, by about 20 employees.On February 7, at noon, Guzman boarded a bus withcertain employees in order to talk with them. When theJacobowitzes saw this, they, all five, boarded the buswith them. When Guzman got off the bus two stopsdown the line, all five Jacobowitzes got off the bus too.On other occasions Guzman witnessed the Jacobowitzescoming to an going from work, and on these occasionsshe noted that Jack, Leibish, and Beirel came to work inseparate automobiles or together in a panel truck and didnot take the bus.I conclude that the harassment which took place onthe corner in front of the factory was meant purposely tointerfere with the Section 7 rights of Respondent's em-ployees and that the Jacobowitzes boarded the bus forthe same purpose, as well as to engage in surveillance ofthe organizational activity of said employees, all in viola-tion of Section 8(a)(l) of the Act.According to an allegation in the complaint, Local 413and Respondent started to enforce the 1977 collective-bargaining agreement on February 5. Paya testified thatit was in February 1980, before the layoff of February13, that he went to Jack Jacobowitz and told him thatthere was still a contract in effect and he wanted it en-forced. He testified further that it was after he made thisrequest of Jacobowitz that he first learned that Respond-ent's employees were trying to get into Local 155. Ac-cording to Paya, he attempted to get the employees tosign new authorization cards but obtained only a few sig-natures. The majority of employees advised him thatthey were not interested in Local 413 and would notsign his cards. After this rebuff, he stated he walked outand did not attempt to enforce the contract.After testifying to the above description of eventscounsel for the General Counsel faced Paya with his affi-davit in which he stated that some time after telling JackJacobowitz that he wanted to enforce the existing con-tract he returned to the shop and was presented with 62signed Local 413 authorization cards by an employee650 SOUTHLAND KNITWEAR, INC.whose name he could not recall.39Paya then admittedthat the affidavit was correct, and that he had, in fact,received 62 authorization cards from someone at theshop, all of which were signed by employees. The 62cards represented a substantial majority of Respondent'semployees. Despite obtaining the apparent support of amajority of Respondent's employees, Paya testified, henevertheless walked away because when he went to theshop he received "a very cold reception from the work-ers." The anomalous set of circumstances presented byPaya's testimony is in short that he suddenly, and for noapparent reason, decided to enforce a contract whichhad lain dormant and unenforced for years, but, afterbeing presented with authorization cards from a vast ma-jority of Respondent's employees, he decided to walkaway and not to represent them or to enforce the exist-ing contract. Before walking away from the unit, howev-er, Paya told Jacobowitz, according to Paya's testimony,that he had never received any of the dues which, ac-cording to the contract, should have been deducted fromemployees' wages, and that dues would have to be de-ducted, as well as payments made to the welfare andpension fund.40Presumably, it was some time after thisdiscussion that Paya discovered that the employees werenot interested in Local 413 and he decided for thatreason to walk away. I find Paya's testimony so incon-sistent as to be totally incredible.Jack Jacobowitz stated that it might be true that Local413 tried to enforce the 1977 contract in February 1980but he did not know. According to Jacobowitz, in Janu-ary 1980 Paya presented him with Local 413 authoriza-tion cards signed by "a majority of the 100 to 120 em-ployees." He, Paya, announced that Local 413 was therepresentative of Respondent's employees and that hewas going to enforce the contract which had been signedin 1977. Jacobowitz testified that he agreed to recognizeLocal 413, as well as the contract signed in 1977, to col-lect union dues, and to contribute to the Union. Thus,Jacobowitz and Paya supported each other's testimony.Several rank-and-file employees talked about Paya'spresence at the factory in early February. Carlos Cabanstated that on February 4, the Monday following thefirst meeting between Local 155 representatives and theemployees, Paya visited the shop and talked to the em-ployees, advising them that Local 413 was there repre-senting them.4' On February 6 Beirel Jacobowitz calledCarlos Caban aside away from the other employees andtold him that he had to sign an authorization card forLocal 413. Jacobowitz added that if Caban did not sign39 As vwill be seen in/fr, the cards were apparently supplied to Paya byRespondent.40 Paya inconsistently testified at one point that, after receiving the 62authorization cards, he did not again speak with Jacohowitz Elsewhere.however. he testified that this discussion concerning the necessity of de-ducting dues and making payments to the welfare and pension fund oc-curred after he received the 62 cards, and that it was during this discus-sion that he advised Jacoboswitz that he wanted the contract enforced Hetestified, again inconsistently, that thereafter the contract was enforced.only to contradict himself later. stating that it was not enforced4' Maria Baez testified to having seen P'aya for the first time at theshop about this time. Although Baez placed the first appearance of Payaat the shop as occurring on or about February I .it is likely that it oc-curred on Monday, February 4. She did not speak to Paya on this occa-sion but he was identified to her by a coworkerthe Local 413 card he would "have no more work."Caban refused to sign, telling Jacobowitz that he "hadnever seen any papers from Local 413" and did notknow what benefits he would receive by belonging tothat Union. Jacobowitz had Local 413 authorizationcards with him at the time and gave one to Caban whichCaban did not sign at the time.The following day, February 7, a Thursday, whenCaban arrived at work, he was called into the officewhere both Beirel and Sylvia Jacobowitz were present.Beirel told Caban that he had to sign a card for Local413. Caban did so and dated it as well. When Beirel no-ticed that Caban had dated his card, he tore it up andgave him three more cards to sign, advising Caban toleave the cards undated. Caban signed all three and re-turned them to Beirel and Sylvia.On February 11, according to Caban, at or about 8a.m., he was receiving a delivery at the shop when Lei-bish Jacobowitz called him over to talk to him. He toldCaban that he knew that he had signed a card for Local155. Caban denied signing the card. Leibish stated that ifthe workers tried to bring in Local 155 he would have toclose the factory. He added that Local 413 was givinggood benefits.Maria Baez testified that on Thursday, February 7,about 6 p.m. Beirel Jacobowitz called her home and toldher that he did not want to see her, her daughter, or hermother working there anymore. Baez asked Beirel whyshe and her mother and daughter had been fired and hereplied that he did not have to give her any reasons.Baez replied that he had to give her an explanation, thatshe was going to go to the shop the following day to gether check, and that at that time he would have to giveher an explanation.The following day, February 8, Baez went to the shopto pick up her check and she talked to Beirel Ja-cobowitz, who asked her what was happening. In return,Baez asked what was happening and Beirel asked her ifshe wanted her job back. Baez insisted on wanting toknow why he did not want her on the job. Beirel, inreply, told her to wait for Leibish. When Leibish arrivedBaez asked him what reason he had for firing her. Lei-bish replied that there was not much work. Baez contra-dicted him, saying that there was a lot of work. Leibishreplied that someone had told him that she was trying tobring a union in. Baez denied this. Leibish told Baez that,if she wanted to come back to work, she should comeback the following Monday with her mother and daugh-ter but should not talk about any union. He added that, ifBaez heard anybody talking about Local 155, she shouldreport it to him. He also stated that the followingMonday, February II, a representative of Local 413would call to talk to the employees.The following Monday, according to Baez, Sylvia Ja-cobowitz called the workers into the office in smallgroups of threes or fours. When Baez entered the officein her small group she found Paya there talking aboutLocal 413. In Baez' group of employees were two new,employees who had just been hired. Paya told Baez andthe other employees that someone was trying to bring ina union but that the factory already had a union, as well651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDas a contract which still had a year and a half to go untilit expired. He stated that no new union could come inunder the circumstances. Baez replied that, if there wasalready a union in the shop, where was the shop stewardand where were the benefits. Paya stated that there wasno shop steward because the workers had not selectedone and that, as far as the lack of benefits was con-cerned, he would have to investigate that matter withthe owner. Baez then asked Paya how employees couldlocate the Union if they had problems with the boss orthe foreman. Paya replied that any employee could con-tact him by telephone. Baez rejoined that the employeesdid not know either the telephone number or address ofLocal 413. Paya then advised Baez that he would returnthe following day to get together with all of the workersto elect a shop steward. According to Baez, this neveroccurred, although she did notice Paya in the shop 2days later talking to employees.After she had left the office after talking to Paya, Baeztestified, Jack Jacobowitz saw her outside the office andcalled her over. He asked her why she had caused "allthat trouble." She denied any complicity but Jacobowitzcontinued the conversation by asking her why shewanted a union when the employees already had aunion. He told her that, if she brought in another union,he would have to close the factory. Baez replied that shehad never heard anyone in the shop talk about anyunion. He then told her that if she wanted to continue towork there she would have to sign a Local 413 authori-zation card.42Baez replied that she would sign theLocal 413 card the following day after Jacobowitz ex-plained all of the benefits to her, but he insisted that shesign the card that day, and told her that before leavingthat afternoon everyone had to sign a card. Later, at 5p.m., when Baez was about to leave, she saw Jack andBeirel Jacobowitz at the exit door telling all the employ-ees to sign cards. They ushered the employees into theoffice where Sylvia Jacobowitz had them sign authoriza-tion cards for Local 413. Baez noted that four or fiveemployees went into the office where Sylvia was. Sheand her daughter were also called into the office for thisapparent purpose, but were then called aside by BIeirelJacobowitz, who told Baez that it would be better if sheand all of the other employees signed authorization cardsfor Local 413. He said that, if they did not do so, she,her mother and her daughter would all lose their jobsbecause they, the Jacobowitzes, would close the factory.He explained that he could do this because he had manyother places where he could send the work.Maria Baez and her daughter then went into the officewhere Sylvia was. There were already several employeesin there. Sylvia had the cards on the desk, and, whenBaez and her daughter entered the room, Sylvia gaveeach of them a card and told them to sign the cards butnot to date them. Both Baez and her daughter compliedwith Sylvia's instructions. Baez noticed that the otheremployees present, about four in number, also signedcards.42 Jack Jacobowitz denied Ihat he ever solicited any employees to joinLocal 413 1 credit Baez' description of this incidentA few days after Paya's visit and Baez' signing of theLocal 413 authorization card, she was walking to workwhen Leibish Jacobowitz called her over to talk withher. He took her into the hall at the shop and told herthat she should talk to the other employees and convincethem that they should accept Local 413. He stated thathe was going to give Baez a vacation, pay her overtime,give her additional benefits, and make her the shop ste-ward in Local 413. He told her that if she wanted to stayhome for 2 or 3 days she could do so and he would payher for those days. He said that he would do this forBaez only and not for the other employees. Baez agreedto talk to the other employees as Leibish requested butdid not do so.Two days after Baez signed the card, Paya again vis-ited the shop. While Paya was there Baez asked him if itwas obligatory for one to sign a card against his will,adding that she knew this was against the law. Paya toldBaez that no one was obligated to sign a card against hiswill. Baez thereupon told Paya that she wanted her, herdaughter's, and her mother's cards back because they didnot want Local 413 to represent them. Paya promised tobring Baez' card to her the following day. (He never didso.) Paya then told Baez that he did not have a contractwith Jack Jacobowitz, although earlier he had told herthat he did have such a contract. He advised Baez thathe was trying to get Jacobowitz to give the employeesbenefits, and, once there was an agreement, Paya wouldsign the contract.Employee Nestor Rivera credibly testified that some-time in early February Beirel Jacobowitz gave him fourLocal 413 authorization cards and told him to sign them.Beirel added that if Rivera did not sign the cards hewould have no work. Rivera replied that he would signthe cards later. Two or three days later while just out-side the office, Beirel again told Rivera to sign the cardsand this time he did so. He also told Rivera to leave thedate blank. Rivera complied.Employee Melba Ondina Rivas testified that when shereported to work on the morning of February 13 she wasordered into the office by Beirel, who then told her,"You want to work, you must sign this card." Rivasbecame angry and told Jacobowitz that she did not wantto sign the card because she did not like that Union. Hethen insisted that she sign the card, telling her that Local413 was a good union. Sylvia, who was present, also toldher to sign. She then signed the card against her will,stating, "I don't like this." She was then ordered into theshop.Employee Corina Malave testified that on February 4or 5 about 4 or 5 p.m. Beirel and Leibish Jacobowitzcalled her over and told her to sign a Local 413 authori-zation card because Local 413 was a good union for theemployees because they would not have to pay muchmoney and that Local 413 was also good for the Compa-ny. Malave said that she did not want a union. Jack Ja-cobowitz then arrived; Malave started to leave, but wascalled into the office by Sylvia and Rifka Jacobowitz,who told her to sign a card. They told Malave that hercoworkers had already signed cards. Malave asked if shecould take the card home and sign it later but Sylvia told652 SOUTHLAND KNITWEAR, INCher that she had to sign it there in the office. Malave re-fused and Sylvia said, "O.K. Tomorrow we'll talk."Malave went home without signing the card.On February 7, according to Malave, Beirel Ja-cobowitz changed Malave's work assignment fromsewing collars to sewing sleeves. Since the change injobs adversely affected her production Malave askedBeirel why he had switched her from collars to sleeves.Beirel replied by asking her if she had signed the Local413 authorization card. Malave in turn asked if she hadto do so. Beirel replied in the negative. Later, however,Beirel came back and again asked Malave if she had yetsigned the card. When Malave stated that she had notdone so, Beirel said that if she would sign the card hewould put her back on her old job. Malave again refusedand was kept on sleeves until February 12 when she wasput back on her old machine doing still another job.E. The Deduction of Union DuesAccording to Respondent's records4:3it just began de-ducting dues from its employees' wages on behalf ofLocal 413 for the pay period ending February 10. Thefirst deductions were actually made on February 13.Paya testified that he could not say whether checkoff au-thorizations were signed by Respondent's employees.Though dues-checkoff authorizations were among thedocuments subpenaed by counsel for the General Coun-sel, none were produced. In accordance with counsel forthe General Counsel's motion I draw an adverse infer-ence to the effect that no such documents exist.When Jack Jacobowitz was asked if any of his em-ployees had signed dues-checkoff authorizations, he re-plied that he did not know. He also stated initially thathe did not know if dues were deducted. Later, however,he admitted that he deducted $2.25 from his employees'weekly paychecks. He stated that he began to do thisafter Paya told him that he was going to enforce thecontract. Jacobowitz stated, however, that he never for-warded the dues to Local 413 because he wanted Local413 to remove Local 155's picket line which was laterestablished.Certain employees also testified concerning dues de-ductions. Employee Nestor Rivera testified that Re-spondent deducted dues from his wages without consult-ing him. He stated that he had never signed any authori-zation permitting Respondent to deduct dues from hiswages. Maria Baez similarly testified that Respondenttook $2.25 from her February 13 check for dues to Local413 and that she never signed any authorization for thededuction. Carlos Caban also testified that dues were de-ducted from his February 10 and 13 paychecks in theamounts of $2.25 and $1.50. He received both of thesechecks on February 13, the day he was laid off. Thus the4s Counsel for the General Counsel moved that an adverse inferencebe drawn if no records were produced to the effect that no dues wseretaken out of employees paychecks for any period of time until the first orsecond week of February 1980, at which time union dues were deductedfor Local 413. Records received subsequent to the closing of the hearingand testimony at the hearing clearly prove counsel for the General Coun-sel's contention, thus making the drawing of an adverse inference unnec-essary. The records, which purportedly cover all dues deductions, indi-cate that deductions were made only for the payroll periods ending Feb-ruary 10, 17, and 24. 1980$2.25 represented dues deductions for the full workweekending February 10 and the $1.50 covered the periodFebruary 11-13. Caban denied that he never authorizedthe deductions. Melba Ondina Rivas testified in a likemanner that dues were also deducted from her last twochecks and that she had never authorized the deductions.Finally, Corina Malave also had dues deducted from herlast two paychecks in the amounts of $2.25 and $1.50.Malave never signed a Local 413 union card much less adues-deduction authorization.The evidence is overwhelming that dues for Local 413were deducted from the paychecks of Respondent's em-ployees without Respondent's first obtaining authoriza-tion from the employees to make such deductions. Bymaking the unauthorized dues deductions, Respondentviolated Section 8(a) (1), (2), and (3) of the Act. Wels-bach Electric Corporation, 236 NLRB 503 (1978).F. The LayoffsThe complaint alleges that on February 13 Respondentlaid off 26 named employees, as well as other employeeswhose names were unknown at the time. Since the issu-ance of the complaint payroll records came into counselfor the General Counsel which indicate that prior toFebruary 13 Respondent had 98 employees on the pay-roll. These records indicated that as of February 24 Re-spondent employed only 18 employees.44These payrollrecords were placed in evidence and so indicate, ascounsel for the General Counsel contends, that some 80or more employees were, in fact, laid off on or aboutFebruary 13. Respondent admits that the records are ac-curate and that whatever number of laid-off employees isindicated in the records is the true number of employeeslaid off.As far as the reasons for the layoffs, Jack Jacobowitzoffered the following statement to the Board agent inves-tigating the case:On or about February 14, 1980, I temporarilylaid-off about 80 employees because the springseason was finished and there was no work. Mymajor accounts45were finished because the latestdate of shipment was February, 1980. As we getnew orders and Local 155 stops picketing, then Iwill hire back some of the employees who were laidoff. The reason why I have to wait for Local 155 tostop picketing before I can rehire the employees isbecause the accounts cannot be delivered if theunion picketing line is there.The employees who are presently working arecleaning, packing and shipping knitgoods that havealready been cut and sewed. I have not receivedany order since the union, Local 155, has been pick-4 As of the date of the hearing Resxondent, according to Jack Ja-cobowitz, employed It employees He took back 7 or 8 employees andfound jobs for 15 to 17 employees elsewhere4s No business records were offered in evidence to support Respond-ent's economic defense653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeting the shop.4' I am able to pick up orders, but Ihave not accepted the orders because picketing willprevent me from delivering the orders to the cus-tomers.The accounts I was offered I told them that Icould not take, handle them right now until I settlethe union problems. I did not recommend any ofthese accounts to other employer[s]. However, ifLocal 155 does not stop picketing, I will recom-mend the accounts to other companies.Paya testified that after he received word that Re-spondent had laid off the majority of its employees hecalled Respondent and talked with Jack Jacobowitz. Thelatter told Paya, "All my work is done outside, I send allmy work out."Several employees testified concerning the events ofFebruary 13. Maria Baez stated that about 5 or 10 min-utes to 5 p.m., just before quitting time, Leibish andBeirel called all the workers together in groups. Leibishtold Baez' group, numbering about 40, that there was nowork--that work was slow. He added that the Companyhad been waiting for an order which never came andthat maybe in 3 or 4 months there would be work.With regard to the amount of work available, Baeztestified that just prior to February 13 there had been alot of cut work to be done but that this work was left inthe hall and not brought in to be sewn. Later this availa-ble work was taken away and sent out, apparently to besewn elsewhere. Baez witnessed the cut goods beingtaken out and loaded on trucks. Before February 13there had been lots of work to do.Carlos Caban testified that on February 13 Leibish Ja-cobowitz called him and two other workers aside about4:45 p.m. and told them there was no more work, andthat they should go and collect unemployment for 2 or 3weeks after which time he would reopen the factory.Caban also noted that during the week just prior to Feb-ruary 13 there was less work being made available to theworkers in the shop and more unfinished goods beingshipped out to be sewn elsewhere.Nestor Rivera testified that he also was laid off withthe other workers on February 13. Rivera stated that justbefore the layoff there was a lot of finished work in theshipping department where he worked which still had tobe shipped out. Rivera also testified that the Company atthis time also shipped out unfinished goods to be finishedelsewhere in larger quantities than usual.Melba Ondina Rivas testified concerning the events ofFebruary 13 that, after her discussion with the Ja-cobowitzes when she was forced to sign the Local 413union card, about 2 or 3 p.m., Beirel Jacobowitz an-nounced that there was no more work. He said that hedid not know how long there would be no work but thatit could be about 3 months. He told the employees "togo away" and that they should go collect unemployment4' Jack Jacobowitz testified that since February 1980 he has receivedorders. He also stated that he refused to accept certain orders because ofthe picketing, although he could have accepted them if he had chosen todo so.compensation. Rivas also testified that just prior to thelayoff there had been a lot of work to be done.Corina Malave testified that she was told of her layoffon February 13 by Leibish Jacobowitz. She was toldalong with about 10 other employees in a group that theemployees had to go home because there was no work.She finished what little work she had left to do and wenthome. Malave, like other employees, testified that onMonday, February 11, she noticed that Respondent wastaking a lot of work out of the factory into the street,unfinished sweaters in particular. Prior to that she hadnoticed only small amounts of unfinished sweaters beingtaken out.G. The PicketingIt is alleged in the complaint in Case 29-CA-8096 thatin February471980, shortly after the layoff, Respond-ent's employees began picketing in protest of Respond-ent's unfair labor practices. Respondent admits that pick-eting was undertaken, but not that it was in order to pro-test any unfair labor practices.Ramonita Guzman testified that Local 155, as a resultof the layoff of February 13, decided to put up a picketline to picket the unfair labor practices of Respondent.The picket line was established on February 20 afterlegal counsel had been obtained, and remained in effectuntil June 2. Four or five employees picketed every dayas did Guzman. Maria Baez, Nestor Rivera, MelbaOndina Rivas, and Corina Malave so testified. I findfrom the credited testimony of the witnesses that thepicketing began on February 20 and was for the purposeof protesting Respondent's unfair labor practices. Thetestimony of the witnesses as to the purpose of the pick-eting is supported by its timing-immediately followingthe February 13 layoffs and the filing of charges.According to the complaint, on May 20 Leibish Ja-cobowitz offered to obtain work for one of the strikers,Corina Malave, at another shop if she would resign fromLocal 155 and cease striking, picketing, and otherwiseparticipating in activities on its behalf. Respondentdenied the allegation.Malave testified that on or about May 20 Leibish Ja-cobowitz told her to go upstairs to the second floor.When she did so, Leibish told her to leave the picket lineand, if she did so, he would obtain work for her. Malaveasked where he would get her a job and Leibish repliedthat it would be with another company, not with South-land. Malave retorted that her job was at Southland, notat another company. Leibish insisted that he could gether better work with more money if she would just leavethe picket line. Malave refused the offer. Since Respond-ent did not call any witnesses to refute Malave's creditedtestimony, I find that the incident occurred as describedby Malave.48Similar incidents have been found violative47 The allegation states that picketing began on February 14 but theevidence indicates, and I find, that it was initiated on February 20.4i Carlos Caban testified to a similar incident which though not al-leged in the complaint tends to support Malave's testimony on this issue.Caban testified that one day in June Leibish Jacobowitz called him andtold him that, if he would leave the picket line. Leibish would get him ajob with another company. Caban replied that he would have to thinkabout it Later, however, about June 10, he accepted Respondent's offerand went to work at a shop on Hall Street65h4 SOUTHLAND KNITWEAR, INC.of Section 8(a)(1) of the Act by the Board in previouscases and I so find here. Skrl Die Casting, Inc., 245NLRB 1041 (1979).On June 5 Respondent sent to Corina Malave a tele-gram which stated: "Please come back to work immedi-ately. Work is available today. Unless you come back towork, we will replace you with another worker." It iscounsel for the General Counsel's contention that thisoffer was not unconditional in that it did not giveMalave sufficient time to make a decision. In agreementwith counsel for the General Counsel, I find the offer tobe conditioned upon acceptance and return within an un-reasonably short period of time and therefore not uncon-ditional.49After receiving the telegram Malave talked to a repre-sentative of Local 155 who told her that she should callRespondent if she intended to go back to work at South-land. She did so 3 or 4 days after having received thetelegram. Leibish Jacobowitz told her that there was nowork for the time being, and that she should call in 2weeks. Malave agreed to do so but when she called 2weeks later Leibish told her that there was no work.There were no further communications between Re-spondent and Malave. The totality of evidence withregard to Respondent's intent to rehire Malave convincesme that, although an offer of reinstatement was initiallymade because there was, in fact, a job opening, it wasdecided not to recall Malave because of her history ofsupport for Local 155, including her picketing on itsbehalf.50The refusal to recall her under these circum-stances is violative of Section 8(a)(l) and (3) of the Act.Melba Ondina Rivas testified that when she camehome from vacation in July she found waiting for her atelegram from Respondent which stated that she shouldreturn to work. After receiving the telegram she re-turned to the shop and spoke with Beirel Jacobowitzabout having received it. Beirel replied that she shouldwait there awhile until he fixed a damaged machine.Rivas waited 2 hours. Finally, Beirel returned and said,"Ondina, I want you to work here, but I don't want anymore problems with [the] union. You [are] good, I amgood. No union, no problems." Rivas replied that it was"OK." Then Beirel said that it would take a long time torepair the machine and she should therefore leave andcall back the following day. She did so, and three orfour times after that, but each time Beirel told her thatthe machine had not yet been repaired. The last time shecalled was on September 10 at which time she receivedthe same reply.The uncontradicted testimony of Rivas is credited. Re-spondent offered no testimony in refutation. I concludethat Rivas made an unconditional offer to return to workbut that Respondent failed and refused to offer her rein-statement. Beirel Jacobowitz' admonition to Rivas con-cerning her refraining from union activities convinces methat the failure of Respondent to recall her was based onher previous union activities. The failure to recall wastherefore clearly in violation of Section 8(a)(1) and (3) ofthe Act.49 Seminole Asphalt Refining. Inc., 225 NLRB 1202 (1976): Michael .tSchaefer. an Individual Proprietor, 246 Nl.RH 181 (1979)so Respondent offered no other explanation.IV. ANAI YSIS ANI) CONCLUSIONSA. Ca.se 29-CA-7765From the above set of facts it is clear that there exist-ed a longstanding relationship between Paya and Re-spondent but little if any relationship which includedrepresentation of Respondent's employees by Local 413.Indeed, the succession of contracts appears to be nothingmore than paper transactions designed to protect Re-spondent from having its employees receive legitimaterepresentation from other labor organizations. Paya orLocal 413, according to Jack Jacobowitz, in return forthis protection, received $5 per employee per week be-tween 1970 and January 1980, except for those periodsduring which Respondent had "disappeared."When Local 155 suddenly appeared on the scene inlate January and early February 1980, Respondent quiteobviously contacted Paya to use the dormant contract asa bar to the organizational activities of that Union. Thus,I reject the testimony of Jack Jacobowitz and Paya thatit was mere coincidence that brought Paya to Respond-ent's place of business to suddenly begin enforcing thecontract, and find instead, in accordance with the prob-abilities of the situation, that Jacobowitz called Paya assoon as he found out that Local 155 was organizing andtried to get Paya to convince the employees that theyshould choose Local 413 rather than Local 155.5'In addition to interfering with the employees' rights toorganize by seeking to have them join Local 413 insteadof Local 155, Respondent's agents also engaged in sur-veillance of their activities and interrogated and threat-ened them concerning these activities under the circum-stances described above. Thus, I find that Respondent in-terfered with the Section 7 rights of its employees andindependently violated Section 8(a)(l) of the Act bytaking Local 155 leaflets from employees and tearingthem up, admonishing employees not to speak with theLocal 155 representative, telling employees that theLocal 155 representative was from the Mafia, keepingemployees' union activities under surveillance, solicitingand forcing employees to sign Local 413 authorizationcards, threatening employees with loss of employment ifthey failed to sign Local 413 authorization cards, givingthe impression of surveillance of employees' union activi-ties on behalf of Local 155, threatening to close the fac-tory if the employees tried to bring in Local 155, interro-gating employees concerning their activities on behalf ofLocal 155, interfering with the rights of employees todiscuss their union preferences and activities, telling anemployee to advise management if the employee heardanyone discussing Local 155, promising employees var-ious benefits in return for talking to other employees insupport of Local 413, and promising and granting em-ployees benefits for abandoning their support of Local155.Inasmuch as the above-described independent 8(a)(l)violations occurred in the context of a campaign by Re-spondent to assist Local 413 at the expense of Local 155.' Jacobowi1 admitted that he did not want Local 155 to represent hisemployees because it was 11,) oo epnsive655 DECISIONS ()F NATIONAL LABOR RELATIONS BOARDin order to undermine Local 155's organizing campaign,I find that they are also violative of Section 8(a)(2) ofthe Act. Southern Stevedoring Company Inc., 230 NLRB609 (1977). Similarly, I find that Respondent violatedSection 8(a)(2), (3), and (1) of the Act by commencing,on or about February 5, 1980, to put into effect andthereafter to enforce the long dormant collective-bar-gaining agreement executed by Respondent and Local413 in 1977 in order to keep Local 155 from organizingits employees, and by deducting dues for Local 41352from the paychecks of its employees without first obtain-ing written authorization from them to do so.I find further that Respondent violated Section 8(a)(1),(2), and (3) by laying off Maria Baez, Juana Baez, andthe mother of Maria Baez because the former employeeactively supported Local 155 and rejected Local 413, thelabor organization favored by Respondent as the repre-sentative of the employees. I also find that the layoff ofFebruary 13 was not economically motivated but wasthe direct result of Respondent's fear that the Local 155organizational campaign might be successful despite Re-spondent's unlawful efforts to have Local 413 belatedlyreturn and "represent" its employees. The evidence isquite clear from the testimony of various witnesses thatalthough there was plenty of work available Respondentchose to lay off most of its employees and send out un-finished goods to allied shops to be finished. Indeed, Re-spondent's agents threatened employees that they wouldclose the shop and advised them that they could do sosuccessfully because they could have the work done else-where. They told these employees that they would takethis step, and, by all the evidence in the record, they car-ried out this threat, with Jack Jacobowitz' later admit-ting to Paya that he had done so. Finally, in his own tes-timony Jacobowitz stated that he had received orderssince the layoff but refused the orders because of theLocal 155 picket line, apparently forgetting that thepicket line was set up only after the layoffs had occurredand quite obviously because of them. Thus, it is apparentthat the layoffs of February 13 were not economicallymotivated, but were in retaliation for the union activityof Respondent's employees on behalf of Local 155 and inopposition to Local 413, to fulfill Respondent's threat toclose the factory53if Local 155 were successful, and tokeep Local 155 out. The refusal of Respondent to acceptnew orders while Local 155 was picketing was similarlyan effort to destroy that Union's campaign to representRespondent's employees. Respondent's claim that it re-jected orders because it could not make deliveriesthrough the picket line cannot be given any credencesince the evidence is crystally clear that the picket linewas not put up until after Respondent had begun to sub-contract out its work and had laid off its employees todiscourage unionization. Therefore, the layoffs, I find,were in violation of Section 8(a)(l), (2), and (3) sincethey occurred because of the activities on behalf of52 Though Respondent apparently failed to forward these dues toLocal 413, 1 find that this fact does not detract from the violation.$a Though Respondent is still operating the factory on a limited scale,the threat to close the factory was, in a sense, fully effectuated insofar asthe laid-off employees are concerned.Local 155 of Respondent's employees and because oftheir opposition to Local 413.54B. Case 29-CA-8096I have already found that the picketing which was un-dertaken by Local 155 at Respondent's place of businesswas initiated because of the unfair labor practices com-mitted by Respondent, particularly the layoffs of Febru-ary 13. I have found, in connection with this picketing,that Respondent offered employment with other employ-ers to pickets if they would abandon the picketing, and Ihave also found that by so doing Respondent violatedSection 8(a)( ) of the Act.I have further found that, after offering reinstatementto employees Melba Ondina Rivas and Corina Malave,Respondent refused to put them back to work after theymade unconditional offers to so return. I have found thatRespondent's refusal to recall these employees was dis-criminatorily motivated, being based on their support ofLocal 155 and their opposition to Local 413, and there-fore was in violation of Section 8(a)(1), (2), and (3) ofthe Act.V. IHIE I FFEIC T OF: THE UNFLAIR LABOR PRACTICESUPON COMMERCFThe activities of Respondent set forth above, occur-ring in connection with its operation described above,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.VI. TIHE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1), (2), and (3)of the Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take appropriate and affirma-tive action designed to effectuate the policies of the Act.In particular, as I have found that employees MariaBaez, Juana Baez, and the mother of Maria Baez55werediscriminatorily laid off, and that thereafter approximate-ly 80 employees, including the same 3 employees, werediscriminatorily laid off, I shall recommend that Re-spondent be required to offer them full and immediatereinstatement, with backpay and interest thereon to becomputed in the manner prescribed in F W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpo-ration, 231 NLRB 651 (1977).56Having found that the deduction of dues without writ-ten authorization was violative of the Act and of em-ployees' Section 7 rights, I shall recommend that Re-spondent be ordered to cease and desist from continuingto deduct dues from the wages of employees and furtherbe ordered to make the affected employees whole by re-paying to them the amount of dues deducted plus inter-54 Southern Stevedoring Company, Inc., 236 NL.RB 860 (1978)" These three employees were temporarily recalled prior to the gener-al layoff56 See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962)656 SOUTHLAND KNITWEAR, INC.est thereon, said interest to be calculated in the samemanner as lost wages.CONCLUSIONS OF LAWI. Southland Knitwear, Inc. and Metropolitan Indus-tries, Inc., are employers engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. Local 155 and Local 413 are labor organizationswithin the meaning of Section 2(5) of the Act.3. By taking Local 155 leaflets from its employees andtearing them up, admonishing employees not to speakwith the Local 155 representative, claiming the Local155 representative is from the Mafia, keeping employees'union activities under surveillance, soliciting and forcingemployees to sign Local 413 authorization cards, threat-ening employees with loss of employment if they fail tosign Local 413 authorization cards, giving the impressionof surveillance of employees' activities on behalf ofLocal 155, threatening to close the factory if the employ-ees tried to bring in Local 155, interrogating employeesconcerning their activities on behalf of Local 155, inter-fering with the rights of employees to discuss their unionpreferences and activities, telling an employee to advisemanagement if the employee heard anyone discussingLocal 155, promising employees various benefits inreturn for talking to other employees in support of Local413, and promising and granting employees benefits forabandoning their support for Local 155, Respondent hasengaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.4. By engaging in the above-described 8(a)(l) activitiesin the context of a campaign to assist Local 413 at theexpense of Local 155 in order to undermine Local 155'sorganizing campaign, Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(2) of the Act.5. By commencing to put into effect and thereafter toenforce a long dormant collective-bargaining agreementexecuted by Local 413 and Respondent in 1977 in orderto keep Local 155 from organizing its employees, and de-ducting dues for Local 413 from the paychecks of its em-ployees without first obtaining written authorizationfrom them, Respondent has engaged in, and is engagingin, unfair labor practices within the meaning of Section8(a)(2), (3), and (1) of the Act.6. By laying off Maria Baez, Juana Baez, and themother of Maria Baez because Maria Baez actively sup-ported Local 155 and rejected Local 413 as the repre-sentative of Respondent's employees, Respondent hasviolated Section 8(a)(1), (2), and (3) of the Act.7. By laying off approximately 80 of its employees inorder to prevent Local 155 from organizing them and inretaliation for their support of Local 155 and their rejec-tion of Local 413, Respondent has violated Section8(a)(1), (2), and (3) of the Act.8. By refusing to recall Melba Ondina Rivas andCorina Malave because of their activities on behalf ofLocal 155 and in opposition to Local 413, Respondenthas engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(1), (2), and (3) of theAct.9. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDERs7The Respondent, Southland Knitwear, Inc. and Metro-politan Industries, Inc., Brooklyn, New York, its officers,agents, successors, and assigns, shall:I. Cease and desist from discouraging membership inand activities on behalf of Knitgoods Workers' Union,Local 155, International Ladies' Garment WorkersUnion, AFL-CIO, and assisting Local 413, Office andProfessional Employees International Union, AFL-CIO,CLC, by:(a) Taking Local 155 leaflets from its employees andtearing them up, admonishing employees not to speakwith the Local 155 representative, telling employees thatthe Local 155 representative is from the Mafia, keepingemployees' union activities under surveillance, solicitingand forcing employees to sign Local 413 authorizationcards, threatening employees with loss of employment ifthey fail to sign Local 413 authorization cards, giving theimpression of surveillance of employees' activities onbehalf of Local 155. threatening to close the factory ifthe employees tried to bring in Local 155, interrogatingemployees concerning their activities on behalf of Local155, interfering with the rights of employees to discusstheir union preferences and activities, telling an employ-ee to advise management if the employee heard anyonediscussing Local 155, promising employees various bene-fits in return for talking to other employees in support ofLocal 413, and promising and granting employees bene-fits for abandoning their support for Local 155.(b) Putting into effect and enforcing the 1977 collec-tive-bargaining agreement between the Employer andLocal 413.(c) Deducting dues for Local 413 from the paychecksof employees.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer to all discriminatorily laid-off employees, in-cluding Maria Baez, Juana Baez, the mother of MariaBaez, and all employees laid off on February 13, 1980,immediate and full reinstatement to their former positionsor, if such positions no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityor other rights and privileges, and make them whole forany loss of pay they may have suffered as a result oftheir terminations in the manner set forth in "TheRemedy" section of the Decision herein.s? In the event no exceptions are filed as prov ided by Sec. 102 46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings. conclusions. and recommended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions. and Order. and all objections theretoshall be deemed waived for all purposes.657 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Reimburse all affected employees for dues deduct-ed for Local 413 in the manner set forth in "TheRemedy" section of the Decision herein.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary or useful in complying with the terms ofthis Order.(d) Post at its plant in Brooklyn, New York, copies ofthe attached notice marked "Appendix."58Copies of said'; In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National L abor Relations Board" shall read "Posted 'ursu-notice, on forms provided by the Regional Director forRegion 29, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced or cov-ered by any other material.(e) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "658